Case: 15-12271     Date Filed: 03/28/2016   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-12271
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 2:13-cv-14453-JEM



OSCAR RODRIGUEZ,
LIZABETH RODRIGUEZ,

                                                               Plaintiffs-Appellants,


                                           versus

DETECTIVE MARK SHIREMAN,
in his individual and official capacity,

                                                                Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (March 28, 2016)

Before WILSON, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-12271     Date Filed: 03/28/2016   Page: 2 of 2


      Detective Mark Shireman arrested Oscar and Lizabeth Rodriguez on charges

of dealing in stolen property, in violation of Florida Statutes § 812.019. However,

the state attorney ultimately dropped the charges. Thereafter, the Rodriguezes filed

a complaint in district court raising 42 U.S.C. § 1983 and state malicious

prosecution claims against Shireman. The Rodriguezes asserted that Shireman

violated their Fourth Amendment rights and engaged in malicious prosecution

because he arrested them without probable cause. The district court granted

summary judgment to Shireman on all of the Rodriguezes’ claims. This appeal

followed.

      After careful consideration of the record and the parties’ briefs, we affirm

substantially for reasons given by the opinion of the district court. See Rodriguez

v. Shireman, No. 2:13-cv-14453-JEM (S.D. Fla. May 13, 2015).

      AFFIRMED.




                                         2